Citation Nr: 0603183	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected osteochondritis 
dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision.  In November 2004, 
the Board remanded the appeal to allow for the veteran to 
have a hearing before it.  Pursuant to that remand, in 
September 2005, a hearing was held before the undersigned and 
a copy of the transcript has been associated with the claims 
folder.  The appeal is now before the Board for final 
appellate consideration.    


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is competent medical evidence of record relating 
the veteran's current back disability to his service-
connected osteochondritis dissecans of the left knee.


CONCLUSION OF LAW

The veteran's current back disability is caused or aggravated 
by the veteran's service-connected osteochondritis dissecans 
of the left knee.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran has a current back disability.  The VA 
examination report (including an addendum) dated in June 2003 
noted degenerative disc disease with mild disc bulges at all 
levels from L2-3 to L5-S1 and mild hypertrophic changes of 
the facet joints without significant spinal stenosis.  

The veteran is service connected for osteochondritis 
dissecans of the left knee.  The issue is whether the 
veteran's current back disability was caused or aggravated by 
his service connected osteochondritis dissecans of the left 
knee.  Several medical opinions have addressed this issue.  
There is a letter from A. W. Pearsall, IV, M.D. dated in July 
2001, in which he opines that the veteran's back pain is 
subsequent to his left knee disability and that the back 
disability is "predominantly musculoskeletal in nature and 
secondary to an alteration in gait due to arthritis in his 
left knee."  In a letter dated in August 2003, H.V. Allen 
III, M.D. states that the veteran's left knee disability 
contributed to and aggravated his back disability.  He 
further notes that there is a "direct correlation between 
the advancement of his [lumbar] degenerative disc disease, 
the sacroiliitis and the condition of his knee."  While the 
June 2003 VA examiner notes in his report the veteran's back 
disabilities, he opines that the service connection claim for 
a back disability as secondary to the knee disability is 
speculative.  Additionally, the examiner states that "it is 
less than likely that his back problems are the proximate 
result of his service connected knee condition." 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the opinions of the two private 
physicians opinions are more probative than the opinion of 
the June 2003 VA examiner.  The two private medical opinions 
are by the veteran's regular treating physicians who have 
greater insight to his disability.  Furthermore, the VA 
examiner fails to provide a rationale for his conclusion, 
whereas the other opinions are supplemented by support for 
their findings.  Therefore, the Board finds the preponderance 
of the evidence supports secondary service connection for a 
back disability. 


ORDER

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected osteochondritis 
dissecans of the left knee, is granted.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


